305 S.W.3d 803 (2010)
LAFAYETTE ESCADRILLE, INC., Appellant,
v.
CITY CREDIT UNION, Appellee.
No. 05-09-01219-CV.
Court of Appeals of Texas, Dallas.
January 13, 2010.
Rehearing Overruled February 19, 2010.
William J. Dunleavy, Law Office of William J. Dunleavy, Dallas, TX, for appellant.
Randy Roberts, Blalack & Williams, P.C., Dallas, TX, for appellee.
Before Chief Justice WRIGHT and Justices O'NEILL and MURPHY.

OPINION
PER CURIAM.
The Court has before it appellee's December 4, 2009 motion to dismiss the appeal for want of jurisdiction. Appellee asserts appellant's notice of appeal is untimely because it was filed more than ninety days after the trial court's judgment was signed.
The record reflects the trial court's judgment was signed on June 25, 2009. On July 8, 2009, appellant filed a "renewed *804 motion for leave to assert counter-claim," which also contained a request that the trial court reconsider the partial summary judgment order, which was signed on June 15, 2009. Therefore, appellant's notice of appeal was due by September 23, 2009. See TEX.R.APP. P. 26.1(a)(1). Appellant's notice of appeal is file-stamped October 7, 2009, fourteen days late. Appellant has neither responded to appellee's motion to dismiss nor filed a motion to extend time to file its notice of appeal setting forth a reasonable explanation for the need of the extension. See TEX.R.APP. P. 10.2, 26.3; Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997). Accordingly, we grant appellee's December 4, 2009 motion to dismiss the appeal.
We dismiss the appeal for want of jurisdiction